                 Case 6:20-bk-06544-LVV            Doc 48      Filed 01/04/21       Page 1 of 1

[Dovacate] [District Order Vacating]




                                           ORDERED.
Dated: January 4, 2021




                                       UNITED STATES BANKRUPTCY COURT
                                          MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION
                                               www.flmb.uscourts.gov



In re:                                                                   Case No.
                                                                         6:20−bk−06544−LVV
                                                                         Chapter 11

Total Marketing Concepts, Inc.




________Debtor*________/

     ORDER VACATING ORDER STRIKING AMENDED STATEMENT OF FINANCIAL AFFAIRS

   THIS CASE came on for consideration on the Court's own motion for the purpose of considering the entry
of an appropriate order. The Court has considered the record and finds that on December 30, 2020 , this Court
erroneously entered an order titled Order Striking Amended Statement of Financial Affairs (Doc. No. 43 ) in
the above−captioned case and that the Order Striking Amended Statement of Financial Affairs should,
therefore, be vacated. Accordingly, it is

   ORDERED that the Order Striking Amended Statement of Financial Affairs is hereby vacated.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
